IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20292
                        Conference Calendar



TIMOTHY HUGH QUEEN,

                                         Plaintiff-Appellant,

versus

TOMMY THOMAS, Sheriff; MARK KELLOR; G.E. ADAMS;
K.W. BERRY, Cap’t; E.F. LEE; J. FONTENO;
S. REDOCK; J. EVERSOLE; TEXAS COMM’N ON JAIL
STANDARDS; ROBERT ECKELS,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-93-1349
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Prison Litigation Reform Act applies to this appeal.

See Strickland v. Rankin County Correctional Facility, 105 F.3d
972, 973-76 (5th Cir. 1997).   Timothy Hugh Queen (#526808) has

complied with the certification requirements of the PLRA and his

motion for leave to proceed in forma pauperis is GRANTED.




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-20292
                                -2-

     Queen is ORDERED to pay an initial partial filing fee of

$0.67.   Queen must also make monthly payments of 20% of the

preceding month’s income credited to his account.     See 28 U.S.C.

§ 1915(b)(2).   The agency having custody of Queen is ORDERED to

forward funds from Queen’s account to the clerk of the district

court in payment of the initial partial filing fee.    Thereafter,

funds must be forwarded each time the amount in Queen’s account

exceeds $10, until the full filing fee of $105 is paid.

     Queen has appealed the district court’s orders denying his

motion for class certification and granting the defendants’

motion for summary judgment.   We have carefully reviewed the

brief and the record and find that the appeal is frivolous.

Because the appeal is frivolous, it is DISMISSED.     See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     We caution Queen that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Queen is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     IFP GRANTED; FILING FEE ASSESSED; APPEAL DISMISSED; SANCTION

WARNING ISSUED.